     Case: 1:19-cv-03324 Document #: 22 Filed: 12/20/19 Page 1 of 1 PageID #:57


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


 Case Title: Sydney Harvey v. City of                  Case Number: 19cv3324
 Chicago et al.

An appearance is hereby filed by the undersigned as attorney for:
Ronald Watts

Attorney name (type or print): Lisa M. McElroy

Firm:     JOHNSON & BELL, LTD.

Street address:         33 West Monroe Street, Suite 2700

City/State/Zip:     Chicago, IL 60603

 Bar ID Number: 6330108                                Telephone Number:           (312) 372-0770
 (See item 3 in instructions)

Email Address: McElroyL@jbltd.com

Are you acting as lead counsel in this case?                                     Yes           No

Are you acting as local counsel in this case?                                    Yes           No

Are you a member of the court’s trial bar?                                       Yes           No

If this case reaches trial, will you act as the trial attorney?                  Yes           No

If this is a criminal case, check your status.                    Retained Counsel
                                                                  Appointed Counsel
                                                                  If appointed counsel, are you a
                                                                      Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on December 20, 2019

Attorney signature:        S/ Lisa M. McElroy
                           (Use electronic signature if the appearance form is filed electronically.)
                                                                                           Revised 8/1/2015
